Title: To Thomas Jefferson from Albert Gallatin, 20 June 1806
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            20th June 1806
                        
                        By the 3d Section of the enclosed act, you are authorized to designate the port of entry of the district of
                            Ocracock. A letter of the collector shews the situation & a plan is annexed. But it would I think be improper to
                            designate only a spot: a certain extent may be defined by boundaries so that the collector may have some choice in fixing
                            himself. Every other port extends as far as the town itself does. I have marked Such boundaries as will include Shell
                            castle which with the exception of about 70 feet square belongs to Wallace, Beacon island which is a marsh belonging to
                            the U. States, and Portsmouth point which includes a small village of the same name & belongs to several proprietors.
                               The two forms of designation are submitted. No. 1 consists with the boundaries I have marked on the plan. No. 2 is shorter
                            but excludes Beacon island.
                        Whenever you have determined on the proper boundaries, an act shall be prepared for your signature.
                        With great respect Your obedt. Servt.
                        
                            Albert Gallatin
                            
                        
                    